     Case 2:20-cv-01238-GW-JC Document 25 Filed 04/29/20 Page 1 of 2 Page ID #:80

                                                                  J S -6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12    ANTHONY BOUYER, an                    Case No. CV 20-1238-GW-JCx
13    individual,

14                                              ORDER DISMISSAL WITH
      Plaintiff,                                PREJUDICE
15
      v.
16

17    OFER SHAPIRA and LIMOR
      BENJAMIN, individually and as
18    Trustees of the SHAPIRA-
19    BENJAMIN FAMILY TRUST
      dated January 26, 2019;
20    THOMAS S. MARABELLA and
21    ROTEM MARABELLA,
      individually and as Trustees of the
22    MARABELLA TRUST dated
23    December 1, 2016; SAMUEL
      BENJAMIN, an individual; and
24    DOES 1-10, inclusive,
25
      Defendants.
26

27
                                            1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:20-cv-01238-GW-JC Document 25 Filed 04/29/20 Page 2 of 2 Page ID #:81


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and
 3
     Ofer Shapira, Limor Benjamin, Thomas S. Marabella, Rotem Marabella and Samuel
 4

 5   Benjamin (“Defendants”), the Court hereby enters a dismissal with prejudice of

 6   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
 7
     bear his or its own costs and attorneys’ fees.
 8

 9
           IT IS SO ORDERED.
10

11   DATED: April 29, 2020
12

13                                    HON. GEORGE H. WU,
                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
